                  Case 19-11739-LSS             Doc 67       Filed 08/07/19        Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             ~QR 'i'HE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC,et al.,l                    Case No. 19-11739(LSS)

                                    Debtors.                ~ (Jointly Administered)

                                                               Re: Docket Nos. 11,43

   NOTICE OF ENTRY OF ODDER (I) AUTHORIZING DEBTORS TO(A)PAY AND
 ~O1o10~Z PRE~~'I'I~'IOl>T COIi~~'E1~SA'~IOl~,I~~Il'vl~iJg2~ABL~ SU~Ile1E~~ EXPEN~~~
  AND EMPLOYEE BENEFIT OBLIGATIONS AND(B)MAINTAIN AND CONTINUE
      CERTAIN COMPENSATION AND BENEFIT PROGRAMS POSTPETITION
                       AND (II) GRANTING RELATED RELIEF

TO:      (a)the Office of the U.S. Trustee for the District of Delaware;(b)counsel for the
         Lenders;(c)the Debtors' thirty largest unsecured creditors on a consolidated basis; and
         (d) any party that has requested notice pursuant to Bankruptcy Rule 2002.

                  PLEASE TAKE NOTICE that on August 5, 2019, the above-captioned debtors

and debtors in possession (collectively, the "Debtors") each filed a voluntary petition for relief

under chapter 11 of title 11 of the United States Code with the Clerk of the United States

Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").

                  PLEASE TAKE FURTHER NOTICE that the Debtors presented certain first-

day motions at a hearing before the Honorable Laurie Selber Silverstein at the Bankruptcy Court

on August 6, 2019. The Bankruptcy Court entered relief on the MotionfoN Entry ofONder (I)

AuthoNizing DebtoNs to (A)Pay and Honor PNepetition Compensation, Reincbursable ]3usiness

Expenses, and Employee Benefit Obligations, crud(B) Maintain and Continue Certain

Compensation and Benefit PNografns Postpetztion and (II) Granting Related Relief[Docket


' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, as applicable, are: iPic Entertainment Inc.(9582); iPic-Gold Class Entertainment, LLC(4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC(N/A); and Delray Beach Holdings, LLC
(1035). The Debtors' principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


DOCS DT:224884.1 39566/001
                Case 19-11739-LSS      Doc 67       Filed 08/07/19   Page 2 of 2



No. 11], attached hereto as Exhibit 1, and entered the Oder (I) AuthoNizing Debtors to (A)Pay

and HonoN P~epetition Compensation, Reimbursable Business Expenses and Employee Benefit

Obligations and(B) Maintain and Continue Certain Compensation and Benefit PNografns

Postpetition and (II) Granting Related Relief[Docket No. 43], attached hereto as Exhibit 2.


Dated: August 7, 2019                       PACHULSKI STANG ZIEHL &JONES LLP


                                            /s/Peter J. Keane
                                            Jeffry N. Pomerantz(C1~ Bar No. 143717)
                                            Debra I. Grassgreen(CA Bar No. 169978)
                                            Peter J. Keane(DE Bar No. 5503)
                                            919 N. Market Street, 17tt'Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Telephone:(302)652-4100
                                            Facsimile: (302)652-4400
                                            E-mail:      jpomerantz@pszjlaw.com
                                                         dgrassgreen@pszjlaw.com
                                                         pkeane@pszjlaw.com

                                            Proposed Attorneysfor DebtoNs and DebtoNs in
                                            Possession




                                                2
DOCS DE224884.139566/001
